NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

MARY STRONG,                                    No. 16-35862

                 Plaintiff-Appellant,           D.C. Nos.    6:16-cv-01498-MC
                                                             6:16-cv-01499-MC
  v.

FEDERAL HOME LOAN MORTGAGE                      MEMORANDUM*
CORPORATION, AKA Freddie Mac, as
trustee for securitized trust Freddie Mac
Multiclass certificates, series 2998; et al.,

                 Defendants-Appellees.

                    Appeal from the United States District Court
                              for the District of Oregon
                    Michael J. McShane, District Judge, Presiding

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

       Mary Strong appeals pro se from the district court’s judgment dismissing her

action against Federal Home Loan Mortgage Corporation (“Freddie Mac”) and

other defendants related to a mortgage loan on her real property. We have

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Fed. R.

Civ. P. 12(b)(6). Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034,

1040 (9th Cir. 2011). We affirm in part, vacate in part, and remand.

      The district court properly dismissed as time-barred Strong’s Truth in

Lending Act (“TILA”) rescission claim because Strong filed this action after the

applicable statute of limitations had run. See 15 U.S.C. § 1635(f) (borrower has

three years to rescind under TILA); Miguel v. Country Funding Corp., 309 F.3d
1161, 1164 (9th Cir. 2002) (three-year limitation period under TILA is a statute of

repose that once expired completely extinguishes the underlying right).

      The district court properly dismissed Strong’s intentional infliction of

emotional distress and fraud claims because Strong failed to allege facts sufficient

to state plausible claims for relief. See Babick v. Or. Arena Corp., 40 P.3d 1059,

1063 (Or. 2002) (setting forth elements of intentional infliction of emotional

distress claim); Johnsen v. Mel-Ken Motors, 894 P.2d 540, 545 (Or. Ct. App. 1995)

(setting forth elements of fraud claim).

      The district court dismissed Strong’s “lack of standing to foreclose,” quiet

title, slander of title, and related declaratory relief claims after finding that Strong

could not bring a cognizable claim based on her loan’s securitization. However,

                                            2                                     16-35862
the district court did not expressly consider plaintiff’s allegation that Mortgage

Electronic Registration Systems, Inc. (“MERS”) could not act on its own authority

as the beneficiary under the deed of trust. See Brandrup v. ReconTrust Co., N.A.,

303 P.3d 301, 304, 309-12 (Or. 2013) (en banc) (“For the purposes of [the Oregon

Trust Deed Act] . . . an entity like MERS, which is not a lender, may not be a trust

deed’s ‘beneficiary,’ unless it is a lender’s successor in interest.”); see also Niday

v. GMAC Mortg., LLC, 302 P.3d 444, 453 (Or. 2013) (determining that summary

judgment was improper where MERS was designated as “nominee” in the deed of

trust but there was no additional evidence in the record of an agency relationship

between MERS and the original lender). We vacate the judgment as to Strong’s

“lack of standing to foreclose,” quiet title, slander of title, and related declaratory

relief claims and remand for further proceedings in light of Brandrup.

      We do not consider documents or facts not presented to the district

court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents

or facts not presented to the district court are not part of the record on appeal.”).

      Strong’s pending motions (Docket Entry Nos. 8 and 9) are denied.

      Appellees shall bear the costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.

                                            3                                     16-35862